                                                                                               05/25/2021

                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                             DAVID S. THAYER
Corporation Counsel                              100 CHURCH STREET                           Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                        t: (212) 356-2649
                                                                                                           f: (212) 256-1148
                                                                                                    e: dthayer@law.nyc.gov



                                                                      May 24, 2021



        Via ECF

        The Honorable Vernon S. Broderick
        United States District Court for the
        Southern District of New York
        40 Foley Square
        New York, NY 10007

        The Honorable Katherine H. Parker
        United States District Court for the
        Southern District of New York
        500 Pearl Street
        New York, NY 10007                                                                          05/25/2021

                       Re: W.R. v. N.Y.C. Dep’t of Educ., Case No. 20 CV 7552 (VSB)

        Dear Judge Broderick and Magistrate Judge Parker:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendant New York City
        Department of Education (“DOE”) in the above-referenced action. I write, jointly with Plaintiffs’
        counsel and pursuant to Judge Broderick’s Individual Rules & Practices in Civil Cases, to inform
        the Court that the parties have reached a settlement in principle resolving this action. Going
        forward, the parties will negotiate the terms of a stipulation memorializing this agreement, which
        the parties intend to submit to the Court within thirty days.

                       In light of their settlement in principle, the parties respectfully request that the
        settlement conference before Magistrate Judge Parker, presently scheduled for May 27, 2021, be
        adjourned sine die.
            The parties thank the Court for its consideration of this matter.


                                                          Respectfully yours,

                                                          /s/ David S. Thayer

                                                          David S. Thayer



cc:   Via ECF
      Adam Dayan, Esq.
      Law Offices of Adam Dayan, PLLC
      222 Broadway 19th Floor
      New York, NY 10038
      Counsel for Plaintiffs

      Via electronic mail
      Chambers of the Honorable Vernon S. Broderick
      BroderickNYSDChambers@nysd.uscourts.gov




                                              2
